Citation Nr: 1454145	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for instability of the left knee prior to September 25, 2012.

2.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee prior to September 25, 2012.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case has a confusing procedural history.  The Veteran has been service connected for a left knee disability since 1970.  It had been evaluated as 10 percent disabling since 1976, and in November 2010, he submitted a claim for an increased rating.  As the claim was developing, he underwent a total left knee replacement in 2012.  As a consequence he was awarded a temporary total rating for his knee effective from September 25, 2012 to November 1, 2013, after which he was assigned a 30 percent rating.  This is obviously an increase in compensation benefits and in a July 2014 statement (VA Form 646) the Veteran's representative limited the appeal to the period prior to the award of the total rating.  Accordingly, the issues on appeal are characterized consistent with that limitation.  

In addition to the foregoing, the record also shows that at the time the Veteran submitted his claim for increase in 2010, he was assigned a 10 percent rating under diagnostic code 5257 for knee instability.  In an April 2011 rating action, the RO continued the 10 percent rating for instability, but separately granted service connection for left knee arthritis, and assigned it a non-compensable evaluation.  The Veteran then perfected his appeal of this action shortly before his total knee replacement.   

Two years later, when the RO appears to have next considered the claim, in addition to awarding the temporary total rating, it revisited the period prior to the knee surgery.  In doing so, it modified the previous rating history, listing the Veteran as in receipt of a 10 percent rating for arthritis/limitation of motion since 1976, and assigned a separate 10 percent rating for instability, effective from May 2011 to September 2012.  Since this represents an increase over what the Veteran actually had been rated when he initiated his claim in 2010, it will serve as the starting point for the Board's analysis.  


FINDINGS OF FACT

1.  The Veteran's left knee exhibited severe instability throughout the appeal period.

2.  The Veteran's left knee did not exhibit a compensable limitation of flexion at any point during the appeal period.  

3.  The Veteran's left knee exhibited no limitation of extension prior to September 26, 2011, and limitation of extension to 10 degrees thereafter.

4.  Throughout the appeal period the Veteran's left knee was productive of painful limitation of motion.  

CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for left knee recurrent subluxation or lateral instability prior to September 25, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5257 (2014).

2.  The criteria for a rating higher than 10 percent for left knee limitation of motion prior to September 25, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5260 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
  A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In this case, the duty to notify was met by letter to the Veteran sent January 2011.  

B.  Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  

      1.  Duty to Obtain Records

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

	2.  Duty to Provide Examination/Opinion

The Veteran received an examination in connection with his claim in January 2011 that evaluated the nature, extent, severity and manifestations of his left knee disability by conducting complete physical examinations, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran argues that the 2011 VA examination is inadequate for ratings purposes because the examiner did not review the claims file.  See Appellate Brief at 2.  The Board finds that the March 2010 VA examination was adequate for ratings purposes despite the examiner having not reviewed the claims file.  Although the examiner noted that the Veteran's private medical records were not available at the time of the examination, the examiner reviewed the Veteran's VA medical records and took a thorough history from the Veteran, documenting his prior surgeries, treatment and subjective complaints.  See January 2011 VA Examination Report.  The examiner specifically noted the Veteran's report that his private treating physician recommended a total knee replacement as part of his ongoing treatment.  See id.  Thus, the examiner considered the Veteran's prior medical history and treatment in evaluating his claimed disability.  Additionally, the examiner performed a full physical examination, including range of motion testing.  Consequently, the Board finds that the January 2011 VA examination is adequate for ratings purposes.  See El-Amin v. Shinseki, 26 Vet. App. 136, 139 (2013) (stating that a medical examination is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one); see also Barr, 21 Vet. App. at 311. 	

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim for an increased rating.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Application of the Rating Criteria

Based on all of the evidence of record, the Board finds that the Veteran qualifies for a 30 percent rating under DC 5257 for severe lateral instability of his left knee prior to September 2012.  However, entitlement to a rating in excess of 10 percent for limitation of motion is not warranted.  

  A.  Diagnostic Code 5257

As to the Veteran's instability of his left knee, the Board finds that he is entitled to a 30 percent rating under DC 5257 throughout the appeal period.  Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2014).  

The evidence demonstrates that the Veteran's left knee symptoms have more nearly approximated "severe" recurrent instability throughout the appeal period.  The Veteran's medical records show reports of weakness, popping, and his knee giving way since 2007.  See 2007 Medical Records.  During a 2007 medical appointment, the Veteran's treating provider noted left knee medial instability, swelling, and pain on internal rotation.  See February 2007 Medical Record.  Due to the recurrent instances of instability in his knee, his treating physician prescribed the use of a brace, and the Veteran reports using a cane.  During the January 2011 VA examination, the Veteran reported his knee giving way approximately twelve times per day.  He again reported swelling and instability in his left knee during a May 2011 examination at a VA Medical Center, stating that his left knee gave way frequently.  See May 2011 VA Medical Record.  The Veteran is competent to give testimony concerning his symptoms, and his statements are credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Although the January 2011 VA examination did not show objective evidence of instability, such evidence in not necessary in light of the Veteran's consistent and credible reports of instability that has persisted since at least 2007.  Thus, based on the Veteran's lay evidence, supported by the objective physical findings from his 2007 and 2011 medical examinations, the Board finds that the Veteran's left knee symptoms have more nearly approximated "severe" instability throughout the appeal period, and as such, he is entitled to a 30 percent rating under DC 5257 prior to September 25, 2012.  

  B.  Limitation of Motion

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Where a claimant has limitation of motion that is accompanied by pain, a rating of 10 percent rating may be appropriate.  38 C.F.R. § 4.59.   

With regard to degenerative or traumatic arthritis, the rating schedule provides that such conditions will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes a 10 percent rating is for application for a major joint (which includes the knee) affected by limitation of motion.  See id.  

Here, the evidence shows that Veteran was diagnosed with arthritis by x-ray and exhibited a noncompensable limitation of flexion (to between 100 and 115 degrees) in his left knee accompanied by painful motion throughout the appeal period, and it was not until September 26, 2011, that he showed a compensable limitation of extension to 10 degrees in the left knee.  See January 2011 VA Examination; see also December 2010 Medical Record; September 2011 Medical Record.  The Veteran did not exhibit any additional functional limitation of flexion due to pain, fatigue, weakness, lack of endurance, incoordination or any of the DeLuca factors.  See 2011 VA Examination Report (noting limitation of flexion to 115 degrees on repeat testing due to functional loss).  Thus, the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion at any point during the appeal period.  

  C.  Other Diagnostic Codes 
      
The Board finds that the Veteran does not qualify for a separate rating under DCs 5258 or 5259 for symptomatic removal or dislocated semilunar cartilage.  First, although his medical records from 2007 show that he exhibited medial joint line tenderness, there is no evidence that the Veteran experienced a dislocated meniscus at any point during the appeal period.  Thus, he is not entitled to an additional or higher rating under DC 5258 pertaining to dislocated semilunar cartilage.  Moreover, although historically, the Veteran underwent surgical removal of part of the meniscus in his left knee, to provide him with an additional 10 percent rating under DC 5259 for the residuals of that surgery would constitute pyramiding.  The Veteran's left knee symptoms consist of pain, limitation of motion, popping, instability and weakness.  He is compensated for these symptoms under the ratings currently assigned.  As such, the Board finds that the Veteran is not entitled to an additional/separate 10 percent rating under DC 5259.  

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263.  These diagnostic codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5262 & 5263.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.



III.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the evidence shows that his left knee disability does not warrant referral for an extraschedular rating.  The schedular rating criteria concerning the knee and leg reasonably contemplates all of the Veteran's left knee symptoms, including limitation of motion, instability, giving way, pain, weakness, stiffness, popping, fatigability and lack of endurance which impairs his ability to walk, stand, sit for long periods of time or bend his knee.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, he has not argued that the severity and symptomatology of his left knee disability are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.   

IV.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected left knee disability.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  According to the January 2011 VA examination report, his left knee disability did not interfere with his work and he did not miss any work because of this disability.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an increased 30 percent rating for left knee instability prior to September 25, 2012, is granted.   

A rating in excess of 10 percent for limitation of motion of the left knee prior to September 25, 2012, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


